DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-7, 10-12, 14-15, 17-20, 23-25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axnas et al. (US 2019/0104544 A1), in view of Sabharwal et al. “In-Band Full-Duplex Wireless: Challenges and Opportunities” dated May 2014, https://arxiv.org/pdf/1311.0456.pdf.
Regarding claims 1, 14, 27, and 29, Axnas discloses:
a method, apparatus, and non-transitory computer readable medium for wireless communication, comprising:
a transceiver; 
a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to perform the method:
receiving an indication indicating whether full duplex (FD) communications are configured during resources for communicating one or more messages of a random access procedure (par.[0114] describes Frequency Division Duplexing and the use of Full-Duplexing in order to receive RACH transmissions and transmit at the same time, par.[0168] describes receiving in an SS-Block an indication on whether to restrict the transmission of the random access. The indication being whether full-duplex is configured or not. If full-duplex is configured, then the UE may transmit the preamble); and
where the indication indicates that the FD communications are configured during the resources, transmitting the one or more messages of the random access procedure 
While the disclosure of Axnas discloses transmitting an indication of whether the UE is configured for full-duplex or not, and if the UE is configured for Full-Duplex the UE is able to transmit the RACH Preamble on the resources, it does not disclose:
communications comprising uplink communications and downlink communications occurring in a same frequency band or in a same component carrier.
However, it is well-known that in 5G narrowband full-duplex uses a single carrier frequency for uplink and downlink transmissions.
For example, in an analogous art, Sabharwal discloses:
communications comprising uplink communications and downlink communications occurring in a same frequency band or in a same component carrier (I.Introduction which recites, in part, “Enabling wireless terminals to transmit and receive simultaneously over the same frequency band (i.e., IBFD operation)”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Axnas for sending a preamble when Full-Duplexing is enabled with the carrier structure which is well-known in 5G as discussed in Sabharwal. The motivation/suggestion would have been to provide the transmitters and receiver to double their spectral efficiency (Sabharwal: Introduction).
Regarding claims 2, 15, and 30, Axnas discloses:
wherein the indication indicates whether FD communications are configured during a random access occasion for transmitting the one or more messages including 
Regarding claims 4 and 17, Axnas discloses:
wherein receiving the indication includes receiving the indication in a configuration from an access point indicating whether FD communications are configured during the random access occasion (par.[0119] discloses that collision with SS-Block during a RACH occasion may be disallowed. Par.[0068] discloses turning the restriction off if FDD is enabled, par.[0168] describes the UE being able to transmit and receive, thus the UE should send the RACH preamble).
Regarding claims 5 and 18, Axnas discloses:
receiving the configuration from the access point in system information (SI) signaling or radio resource control (RRC) signaling (par.[0232 - 0233] discloses receiving SS/PBCH Block bitmap set comprising an indication for restriction of sending the PRACH Preamble during the resources. par.[0072] discloses that the indication is received via RRC).
Regarding claims 6 and 19, Axnas discloses:
Wherein the indication includes a radio resource control (RRC) state of the communications with an access point (The office takes official notice that the UE will be in either an RRC_IDLE, RRC_Inactive, when attempting to send the RACH Preamble in order to transmit small data or perform RRC_Connected, it is inherent to the disclosure). 
Regarding claims 7 and 20, Axnas discloses:

Regarding claims 10 and 23, Axnas discloses:
 Wherein the indication indicates that FD communications are configured during the resources, at least one of a random access format or a random access configuration for transmitting the one or more messages (par.[0073] describes receiving a PRACH configuration index, par.[0111 – 0112]).
Regarding claims 11 and 24, Axnas discloses: 
wherein determining the random access configuration comprises determining, at least one of: 
a random access occasion for transmitting the one or more messages as a random access preamble; 
whether to use one of a long random access format or a short random access format for transmitting the one or more messages as a random access preamble; or 
a number of symbols to use for transmitting the one or more messages as a random access preamble (par.[0111 – 0112] which recites, in part, “In certain embodiments, the configuration table indicates start positions for NR-RACH allocations. Each start position marks the beginning of a full set of NR-RACH resources needed to provide associations for the set of actually transmitted SS blocks of the last SS burst set (which, in general, will not correspond to exactly one subframe of NR-RACH resources)……. The start positions may be selected in consideration of how SS blocks 
Regarding claims 12 and 25, Axnas discloses:
Wherein the indication indicates whether FD communications are configured during at least one of shared channel resources for transmitting one or more messages including a shared channel in the random access procedure or one or more retransmission resources for retransmitting the one or more messages including the shared channel (par.[0112, 0114, 0116] describes a shared channel for acquiring SS/PBCH block and transmitting RACH Preamble over RACH resources and the association between the two). 

Response to Arguments
Applicant’s arguments, see 112(b) Rejections, filed 02/01/2022, with respect to claims 1-30 have been fully considered and are persuasive.  The 112(b) Rejection of claims 1-30 has been withdrawn. 

Allowable Subject Matter
Claims 3, 8-9, 13, 16, 21-22, and 26, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sang et al. (US 2018/0199328 A1) “Hybrid Mobility and Radio Resource Management Mechanisms”
Fodor et al. (US 2018/0255464 A1) “Recipient Usage Indication for Carrier Frequency”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411